DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 16 December 2021 and 1 April 2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).

	In the Specification, the following amendments are made:
	In page 2, paragraph [0001], on line 2 replace “[      ]” with --16/879,077--, on line 4 replace “[      ]” with --16/879,084--, and on line 5 replace “[      ]” with --16/879,096--.

	In the Claims, the following amendments are made:
	Per claim 1, line 10, insert --one or more-- before “byte ranges”.
	Per claim 4, line 1, insert --one or more-- before “byte ranges”.
	Per claim 5, line 1, insert --one or more-- before “byte ranges”.
	Per claim 11, line 11, insert --one or more-- before “byte ranges”.
	Per claim 14, line 2, insert --one or more-- before “byte ranges”.
	Per claim 15, line 2, insert --one or more-- before “byte ranges”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Palangappa [US 20180188971 A1] teaches a method for deduplication comprising dividing data string into a plurality of data segments having resident data original sequence, writing the resident data string original sequence to the NVM, writing a first ordered sequence pointer with the resident data string original sequence in the NVM, writing the original sequence to the NVM, writing a second ordered sequence pointer with the original sequence in the NVM, where the first and second ordered sequence pointers map to the physical address, and writing the data segments of the rearranged sequence as an ordered sequence according to the predetermined pattern at the physical address.
	Per independent claim 1, the cited prior art reference fails to teach or sufficiently suggest: 1) by a masker worker, generating a list that identifies one or more byte ranges, of the copy of the object, to be masked; 2) providing the list to a masker controller microservice; 3) by the masker controller microservice, examining a recipe corresponding to the copy of the object, where the recipe references a slice of the copy of the object, and the slice includes one or more data segments; 4) masking, by the masker controller microservice, a segment of the slice that is in one of the byte ranges, to create a masked segment, and replacing, in the slice, the segment with the masked segment, to create a masked slice and creating a masked object recipe that contains a reference to the masked slice.
	Per independent claim 11, the cited prior art reference fails to teach or sufficiently suggest: 1) by a masker worker, generating a list that identifies one or more byte ranges, of the copy of the object, to be masked; 2) providing the list to a masker controller microservice; 3) by the masker controller microservice, examining a recipe corresponding to the copy of the object, where the recipe references a slice of the copy of the object, and the slice includes one or more data segments; 4) masking, by the masker controller microservice, a segment of the slice that is in one of the byte ranges, to create a masked segment, and replacing, in the slice, the segment with the masked segment, to create a masked slice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

13 May 2022